                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Case No. 18-cr-0271 (WMW/HB)

                              Plaintiff,
                                                                 ORDER
        v.

Barry Keith Johnson, Jr.,

                              Defendant.


       This matter is before the Court on Defendant Barry Keith Johnson, Jr.’s motion for

release from custody and for self-surrender. (Dkt. 103.) For the reasons addressed herein,

Johnson’s motion is denied.

                                      BACKGROUND

       Defendant Barry Keith Johnson, Jr. was charged by indictment on November 7,

2018, with three controlled-substance offenses after he allegedly sold controlled substances

to a confidential informant on three occasions. Johnson pleaded guilty to distribution of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), for selling

approximately one pound of methamphetamine to the confidential informant in September

2018. On February 25, 2020, this Court imposed a sentence of 72 months’ imprisonment.

At the conclusion of the sentencing hearing, Johnson was remanded to custody of the

United States Marshal pursuant to the Mandatory Detention Act. 18 U.S.C. § 3143(a)(2).

Johnson currently is detained at Sherburne County Jail awaiting designation and

transportation to a Bureau of Prisons (BOP) facility. According to Johnson, he will be at
Sherburne County Jail for the foreseeable future because the BOP has suspended

transportation to other facilities until at least April 13, 2020. Because of the circumstances

created by the COVID-19 pandemic and his congestive heart failure, Johnson moves for

release from custody and the opportunity to self-surrender to the BOP no later than May

15, 2020. Plaintiff United States of America opposes Johnson’s motion.

                                        ANALYSIS

       The decision to release a defendant awaiting the imposition or execution of a

sentence is governed by 18 U.S.C. § 3143. After a defendant has been found guilty of an

offense described in Section 3142(f)(1)(A), (B), or (C), the judicial officer “shall order”

the defendant detained unless two conditions are met: (1) there is a substantial likelihood

that a motion for acquittal or new trial will be granted, or an attorney for the government

has recommended that no sentence of imprisonment be imposed; and (2) there is clear and

convincing evidence that the defendant is not likely to flee or pose a danger to any person

or the community. 18 U.S.C. § 3143(a)(2)(A), (B). Johnson does not dispute that he is

subject to mandatory detention because the offense to which he pleaded guilty is prescribed

in the Controlled Substances Act, 21 U.S.C. §§ 801 et seq., and carries a maximum term

of imprisonment of ten years or more, see 18 U.S.C. § 3142(f)(1)(C) (incorporated by

reference in 18 U.S.C. § 3143(a)(2)).

       Notwithstanding the mandatory detention provisions of 18 U.S.C. § 3143, a

defendant awaiting the imposition of a sentence may be released “under appropriate

conditions . . . if it is clearly shown that there are exceptional reasons why such person’s

detention would not be appropriate” and the person is not likely to flee or pose a danger to


                                              2
society. 18 U.S.C. § 3145(c); see also United States v. Green, 250 F. Supp. 2d 1145, 1149

(E.D. Mo. 2003). Exceptional reasons that may warrant release under Section 3145(c) are

reasons that are “clearly out of the ordinary, uncommon, or rare.” United States v. Little,

485 F.3d 1210, 1211 (8th Cir. 2007) (per curiam) (internal quotation marks omitted).

       Johnson asserts that, given his congestive heart failure, his health will be put at very

serious risk if he is required to remain in custody. He contends that he will be housed at

Sherburne County Jail for the foreseeable future because the BOP has suspended

transportation to other facilities until at least April 13, 2020, when the BOP will reevaluate

its policy. The BOP’s delay in transporting Johnson to the facility where he will serve his

sentence is not an exceptional circumstance that warrants Johnson’s release. See United

States v. Mostrom, 11 F.3d 93, 95 (8th Cir. 1993) (concluding that the “exceptional reasons”

language in Section 3145 “does not relate to inadequacies in the general means of

transportation of prisoners” and rejecting the district court’s determination that the length

of time to transport to a BOP facility was an exceptional circumstance).

       While the Court recognizes the gravity of the COVID-19 pandemic and can

appreciate Johnson’s concern in light of his health conditions and the special threat

COVID-19 could pose to those in a communal setting, Johnson’s generalized concern with

contracting COVID-19 does not constitute an exceptional reason for his release. There

have been no confirmed cases at the jail as of March 25, 2020. The Sherburne County Jail

administrator maintains that “the structural, operational, and medical ability to respond to

the ongoing crisis [and] protect inmate health” exists at the facility, including

implementation of “rigorous and routine cleaning, sanitation, and hygiene procedures.”


                                              3
Officials at Sherburne County Jail proactively have taken numerous other steps to ensure

the safety of its population, including screening new arrivals for illness and requiring new

arrivals to successfully complete a 14-day quarantine before entering the general

population. Should COVID-19 enter Sherburne County Jail, officials represent to the

Court that “numerous contingency plans [exist] to isolate and control such an outbreak.”

       Finally, when considering Johnson’s proposal to reside with his significant other,

A.V., and her children if released, the Court is mindful that Johnson resided with A.V.

when he committed the instant offense and also for a period of time while on pretrial

supervision until Johnson violated his conditions of pretrial supervision by using illicit

substances.   As a consequence, the Court modified Johnson’s conditions of pretrial

supervision to include a condition that he reside at a halfway house.

       In summary, Johnson has not demonstrated that the circumstances presented here

warrant his release from custody.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Barry Keith Johnson, Jr.’s motion for release

from custody and for self-surrender, (Dkt. 103), is DENIED.


Dated: April 8, 2020                                    s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             4
